Citation Nr: 1819247	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  10-08 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling for instability and 10 percent disabling for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in June 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issue on appeal was remanded for further development in February 2016, July 2017, and November 2017.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim for an increased rating for his left knee disability must again be remanded by the Board.  In November 2017, the Veteran's claim was remanded for an examination to determine the current severity of his service-connected left knee disability.  The 2017 remand stated that "The examiner must specifically provide an opinion regarding whether the Veteran's condition would result in additional functional limitations during periods of flare-ups or after repetitive use over time."  Further, the remand stated "if the examination is not conducted during a period of a flare-up or after repetitive use over time, the examiner must provide an estimated opinion of additional functional limitations based upon the evidence of record, including the Veteran's lay statements and the statements provided during his examinations in May 2009, April 2016, and September 2017.  If the examiner is unable to provide such an opinion, the inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner."  

The Veteran was provided an examination in January 2018; however, the examiner did not complete the portion of the examination regarding flare-ups (3D).  The examiner also did not provide an estimated opinion regarding the estimated opinion of additional functional limitations during a flare-up and did not provide an explanation why such an estimate could not be provided.  

The examiner's statement that "there is no evidence that the Veteran has lateral instability of either knee.  It was only noted on one C&P exam in 2017 that there was minimal instability.  In 2018, there was no instability noted.  I have no evidence that there is any lateral instability.  On my exam today, there is full range of motion of the knee and no evidence of any type of instability at all" did not comply with the previous remand directives and is factually inaccurate.  The examination failed to note review of the May 2009 VA examination, which in addition to the 2017 examination provides evidence of instability and flare-ups.  Accordingly, the Board finds that a new, VA examination must be provided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate efforts to schedule the Veteran for a current VA examination to determine the severity, manifestations, and effects of his service-connected left knee disabilities.  

The examiner must review the claims file in conjunction with the examination.  The examiner must specifically provide an opinion regarding whether the Veteran's condition would result in additional functional limitations during periods of flare-ups or after repeated use over time.  

If the examination is not conducted during a period of a flare-up or after repeated use over time, the examiner must provide an estimated opinion of additional functional limitations based upon the evidence of record, including the Veteran's lay statements and the statements provided during his examinations in May 2009, April 2016, and September 2017.  If the examiner is unable to provide such an opinion, the inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

2. After the above-development has been completed, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

